PER CURIAM.
We affirm the trial court’s denial of appellant’s motion to amend his earlier filed petition for writ of habeas corpus, but do so without prejudice to the appellant raising the application of the supreme court’s decision in Smith v. State, 537 So.2d 982 (Fla.1989) in a motion to correct sentence, pursuant to Fla.R.Crim.P. 3.800(a). See Gibbons v. State, 543 So.2d 860 (Fla. 2d DCA 1989); Wahl v. State, 543 So.2d 299 (Fla. 2d DCA 1989).
SHIVERS, C.J., and WENTWORTH and WIGGINTON, JJ., concur.